              Case 1:20-cr-00291-RA Document 9
                                             8 Filed 07/14/20
                                                     07/13/20 Page 1 of 2
                                             U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York

                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007



                                                     July 13, 2020
                                                                               Application granted. The control date
BY ECF AND EMAIL                                                               is adjourned to July 30, 2020. Time is
                                                                               excluded until July 30, 2020, under
The Honorable Ronnie Abrams                                                    the Speedy Trial Act, pursuant to 18
United States Magistrate Judge                                                 U.S.C. 3161(h)(7)(a).
Southern District of New York
40 Foley Square                                                                SO ORDERED.
New York, New York 10007

       Re:      United States v. Gregory Mella, 20 Cr. 291 (RA)                _____________________
                                                                               Ronnie Abrams, U.S.D.J.
Dear Judge Abrams:                                                             July 14, 2020

        The Government writes to update the Court on the status of the defendant’s transit to this
District in connection with the above-referenced Indictment. (See Dkt. No. 7). After speaking
with the United States Marshals Service (“USMS”), the Government understands that the
defendant remains at the FDC Miami Bureau of Prisons (“BOP”) facility, and had not been
transported to this District earlier because of that facility’s quarantine procedures. The
Government further understands that the USMS is planning on transporting the defendant on the
next scheduled flight from Miami, which is on July 29, 2020, if not sooner.

         Accordingly, the Government respectfully requests that the Court adjourn the current
control date for Mr. Mella’s presentment and arraignment in this District from July 13, 2020, to
July 30, 2020 (one day after the scheduled flight). The Government further submits that, in light
of the quarantine just mentioned and other prisoner movement restrictions occasioned by the
COVID-19 pandemic, the exclusion of time under the Speedy Trial Act is in the interests of
justice, so as to ensure that the USMS can safely transport the defendant to this District. See 18
U.S.C. § 3161(h)(7)(A). Of course, if the USMS is able to transport the defendant sooner than
July 29, 2020, the Government will promptly inform the Court.

        The Government has spoken with the Miami assistant federal defender who represented
the defendant in the Southern District of Florida presentment, and she has advised the
Government that she is not in a position to make a representation on behalf of Mr. Mella in
connection with this application, given the limited nature of her representation. The Government
has also attempted to facilitate the appointment of counsel in this District for Mr. Mella before
his arrival here, but was informed by this District’s clerk’s office that the defendant would have
to consent to conduct an appointment-of-counsel proceeding remotely. While counsel in this
District has been identified, and the Government is in the process of attempting to ascertain,
through the Miami assistant federal defender, the defendant’s position on having counsel
           Case 1:20-cr-00291-RA Document 9
                                          8 Filed 07/14/20
                                                  07/13/20 Page 2 of 2

                                                                                         Page 2


appointed remotely, ultimately, the Government is unsure of when that counsel could be
appointed.

                                                   Respectfully submitted,

                                                   AUDREY STRAUSS
                                                   Acting United States Attorney


                                           By:     _________________________________
                                                   Michael R. Herman
                                                   Assistant United States Attorney
                                                   (212) 637-2221
